                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:10-CR-64-3BR
                                  No. 5:16-CV-385-BR

CHRISTOPHER EDWARD INGRAM,                          )
                                                    )
                       Petitioner,                  )
                                                    )
               v.                                   )       ORDER
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                       Respondent.                  )

       This matter is before the court on petitioner’s 28 U.S.C. § 2255 motion, (DE # 133), and

motion for judgment, (DE # 189).

       In 2010, petitioner pled guilty to conspiracy to commit armed bank robbery in violation

of 18 U.S.C. § 2113; armed bank robbery, and aiding and abetting the same, in violation of 18

U.S.C. §§ 2 and 2113 (“Count Two”); and using and carrying a firearm during and in relation to

a crime of violence, and aiding and abetting the same, in violation of 18 U.S.C. §§ 2 and 924(c)

(“Count Three”). The court sentenced petitioner to a total term of 147 months imprisonment.

Petitioner did not appeal.

       In 2016, petitioner filed this § 2255 motion. He claims, based on Johnson v. United

States, 125 S. Ct. 2551 (2015), his sentence on Count Three violates due process, and he seeks

resentencing. (Mot., DE # 133, at 4.)

       On the government’s motion, the court placed this proceeding in abeyance pending the

decisions in United States v. Simms, 914 F.3d 229 (4th Cir. 2019) (en banc), and United States v.

Walker, 934 F.3d 375 (4th Cir. 2019). (DE # 159.) After those decisions issued, the court
directed the parties to file supplemental briefs regarding the § 2255 motion. (8/27/19 Text

Order.)

          In petitioner’s 3 September 2019 filing, he cites to the Simms and Walker decisions and

relies on the fact the Supreme Court has ruled § 924(c)(3)(B) vague. (DE # 188.) In its

supplemental brief, the government argues because petitioner’s conviction on Count Three was

predicated on a “crime of violence”—the armed bank robbery in Count Two, the conviction and

sentence on Count Three are valid, and petitioner’s § 2255 motion should be dismissed. (DE #

187, at 2-3.)

          A “crime of violence” for purposes of § 924(c) is defined as

          an offense that is a felony and—
          (A) has as an element the use, attempted use, or threatened use of physical force
          against the person or property of another, or
          (B) that by its nature, involves a substantial risk that physical force against the
          person or property of another may be used in the course of committing the offense.

18 U.S.C. § 924(c)(3). “Subsection A is commonly called the force clause and subsection B the

residual clause.” In re Irby, 858 F.3d 231, 233 (4th Cir. 2017).

          Petitioner is correct that the Supreme Court recently held that the residual clause is

unconstitutionally vague. See United States v. Davis, 139 S. Ct. 2319, 2336 (2019). However,

armed bank robbery is a crime of violence under the force clause. United States v. McNeal, 818

F.3d 141, 157 (4th Cir. 2016). Therefore, because armed bank robbery, which served as the

predicate offense for petitioner’s conviction on Count Three, is a crime of violence under §

924(c), petitioner is not entitled to relief under § 2255.

          Petitioner’s motion for judgment is DENIED, and the § 2255 motion is DISMISSED.

The court finds that petitioner has not made “a substantial showing of the denial of a




                                                    2
constitutional right.” 28 U.S.C. § 2253(c)(2). Pursuant to Rule 11(a) of the Rules Governing

Section 2255 Proceedings, a certificate of appealability is DENIED.

       This 25 September 2019.




                                    __________________________________
                                                 W. Earl Britt
                                                 Senior U.S. District Judge




                                               3
